Citation Nr: 0208503	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran had verified active duty form September 1970 to 
September 1972 and from January 1991 to May 1991.  He also 
served in the Reserve forces and had verified periods of 
active duty for training (ACDUTRA) in July and August 1974, 
and in July and August 1975.  

In an October 1997 decision, the RO in pertinent part, denied 
the veteran's claim for service connection for residuals of a 
back injury.  Service connection for a left knee disability 
was granted with a 10 percent evaluation.  In an April 1998 
decision, the RO determined that new and material evidence 
had not been submitted to "reopen" the previously denied 
claim of service connection for a residuals of a back injury, 
although the claim was reevaluated on the basis of additional 
service department medical records.  In October 1998 (within 
one year from the date of mailing the October 1997 decision 
letter), the veteran submitted a statement regarding his back 
disability which, in part, included a request for a hearing 
before the Board.  Thus, the October 1997 RO decision did not 
yet become final and the issue is properly characterized as 
listed above.  

The Board remanded the case in March 2001 for further 
development, and the case was returned to the Board in May 
2002.  



FINDINGS OF FACT

1.  All identified relevant evidence necessary for equitable 
disposition of the appeal has been obtained.  

2.  The veteran's current back disorder has not been shown to 
have been caused by any incident of active service or active 
duty for training, nor is it causally or etiologically 
related to the veteran's service-connected left knee 
disability.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected left knee disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A February 1997 medical board report notes that the veteran 
sustained a valgus twisting injury to the left knee while on 
active duty maneuvers in the reserves on June 1996.  An MRI 
scan reflected a lateral meniscal tear and a Baker's cyst.  
It was noted that that his postoperative physical therapy 
regimen caused bouts of aggravation which severely limited 
his daily activities.  The diagnosis was osteoarthritis of 
the left knee.  It was the opinion of the medical board that 
the veteran was unable to perform the duties of his rank and 
military occupational specialty by reason of a physical 
disability which was incurred in or aggravated by active 
duty.  

Medical records from an Air Force clinic show that in April 
1996 the veteran was seen for follow-up of back complaints.  
The diagnostic assessment was mechanical low back pain with 
muscle spasm.  In April 1997 he was seen with complaints of 
lower back pain and right leg pain.  He reported occasional 
symptoms of right leg numbness.  An April 1997 radiology 
record reflected some scoliosis but an otherwise unremarkable 
lumbar spine.  A May 1997 clinical record reflects that the 
veteran complained of back pain which caused sleep 
disturbance. A May 1997 Naval hospital MRI report reflected a 
moderate size right lateral disc herniation at L3-4 and mild 
central canal stenosis.  A June 1997 clinical record shows 
that the veteran was informed that the MRI results showing 
degenerative joint disease and right lateral disc herniation 
were in no way related to a lumbar puncture for spinal 
anesthesia performed for his knee.  

A June 1997 private medical record shows that the veteran 
reported low back symptoms following a knee operation in 
August 1996.  The veteran related that his low back pain was 
constant.  The veteran indicated that he suffered from 
insomnia secondary to back pain.  It was noted that the 
veteran had some obvious right vastus radialis atrophy.  The 
examiner indicated that the veteran's pain was secondary to 
radiculopathy caused by disc disruption.  

Private operative reports dated in July 1997 and December 
2000 reflect that the veteran underwent lumbar epidural 
steroid injections to treat lumbar disc disruption, low back 
pain, and right lower extremity pain.  

In correspondence to the state vocational rehabilitation 
office dated in December 1997, his private physician noted 
that the veteran reported developing back pain with radiation 
to the right leg beginning in February 1997.  He related that 
his knee was not currently symptomatic but that his back and 
right leg were very painful.  The diagnoses included chronic 
disc disease with probable acute L3-4 disc rupture.  

On VA examination conducted in September 1997, the veteran 
offered no complaints pertaining to back problems or other 
musculoskeletal disorders.  

On VA spine examination in March 1998, the veteran reported 
that pain in his neck and low back began during physical 
therapy in 1997.  He indicated that he experienced right leg 
numbness as well.  He had been treated with muscle relaxants 
and steroid injections.  He reported current complaints of 
daily pain in the cervical and lumbar spine and in the 
lateral right leg, stopping at the knee.  On physical 
examination, the veteran walked with a slow gait.  Normal 
sensation in all dermatomal patterns was shown.  No evidence 
of radiculopathy or atrophy was noted.  The veteran had full 
motor strength.  Range of motion testing of the low back 
reflected flexion at 90 degrees and extension of 10 degrees.  
Side bending was 45 degrees and rotation was 70 degrees with 
pain at the extremes of motion.  X-ray examination of the 
veteran's lumbar spine showed mold decrease in normal 
lordosis.  The veteran had a rotational, as well as mild 
scoliosis in the lower lumbar spine.  His disc spaces were 
well maintained.  A rotational malalignment with facet joints 
relatively well spared was also shown.  The diagnoses 
included low back pain with disc disease.  It was noted that 
previous reports as well as his history reflects impingement 
consistent with L5 type impingement.  The examiner noted that 
the majority of the veteran's pain was mechanical low back 
pain but MRI does show some disc disease as well.  It was 
noted that he had a mild to moderate disability secondary to 
low back disorder.  

On VA joints examination in March 1998, the veteran related 
that he injured his left knee while running on an obstacle 
course in June 1996 while on active duty.  It was noted that 
the veteran underwent recommended physical therapy from 
November 1996 to February 1997.  In April 1997, he said that 
he developed pain in the lower back which was shown by MRI to 
be a herniated disc.  He attributed the low back pain and 
herniated disc to the exercises recommended to strengthen his 
leg muscles after the knee injury.  

In August 1998 the veteran underwent a state vocational 
rehabilitation examination pertaining to claims of a 
disabling knee injury and disc problems.  It was noted that 
he had a history of a left knee injury followed by 
arthroscopy with apparently reactive back injury related to 
exercising used to alleviate his knee pain.  MRI studies 
showing disc bulging and possible acute injury clinically at 
the lumbar level with rupture was also noted.  He complained 
of chronic lower back pain with radiating pain down to the 
lower right extremity.  On physical examination, it was noted 
that the veteran had a very positive straight leg raise 
testing on the right, although his deep tendon reflexes were 
well preserved.  No obvious lower extremity atrophy was 
demonstrated.  The veteran walked with the assistance of a 
cane.  The diagnostic assessments included radicular lumbar 
pain with radiation.  

An August 1998 residual functional capacity assessment form 
reflects that pertaining to his exertional limitations, he 
had no documented atrophy or weakness of the lower 
extremities with the exception of the extensor hallucis 
longus on the right which was not compatible with the disc 
bulge.  It was noted that the disc bulge was at L3-4 and thus 
a connection between the two was doubtful.  The examiner 
indicated that the veteran's markedly decreased limitation of 
motion was an exaggeration.  It was noted that while his 
symptoms included a disc bulge, such was not a herniated disc 
and there was no marked impingement of the cord or the roots 
reported on the MRI.  

Records from the Social Security Administration dated in 
November 1998 reflect that it was determined that the veteran 
was entitled to disability benefits due to a left knee 
disability and a herniated nucleus pulposus with 
radiculopathy.  

Lay statements written by the veteran's fellow service-
members were submitted in November 2000.  The statements 
essentially reflected that the veteran complained of severe 
back pain which began in early 1997.  It was noted that the 
veteran related his opinion that his back symptoms began as a 
result of the physical therapy exercise regimen in response 
to his left knee disorder.  

A December 2000 private medical statement reflects that the 
veteran's back pain symptoms had worsened.  He was scheduled 
for an epidural steroid injection to treat his back symptoms.  

During the November 2000 Travel Board hearing, the veteran 
testified that he injured his knee during a fall while on 
active duty.  He said that between January and February 1997, 
he began experiencing back pain due to his knee condition.  
The veteran indicated that his current symptoms included 
difficulty bending down, inability to sit for long periods of 
time and using a cane for assistance with ambulation.  

In April 2001, the RO requested information which would 
verify any additional periods of active duty, active duty for 
training or inactive duty for training for the veteran while 
in the Reserve forces, particularly any such periods during 
1996 and 1997.  In a response dated in August 2001, it was 
noted that additional periods of active duty or active duty 
for training beyond September 1976 could not be verified.  



II.  Analysis

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA) by virtue of the rating decision, a 
statement of the case and supplemental statement of the case 
issued during the pendency of this appeal, as well as the 
development directed by the Board's March 2001 remand, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate his claim.  Moreover, it 
appears that all the evidence identified by the veteran has 
been obtained and associated with the claims file.  The 
veteran's service medical records are on file and appear to 
be intact.  In addition, VA examinations have been conducted 
in connection with his claim.  The veteran has testified in 
support of his claim at a personal hearing, the most recent 
in November 2000 before the undersigned Member of the Board.  
Thus, under the circumstances, the VA has satisfied its duty 
to notify and assist the veteran in this case and no further 
assistance to the veteran is required.  38 U.S.C.A. §§ 5103, 
5103A.  

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The service medical records do not indicate or otherwise 
suggest that the veteran had any back disorder during a 
period of active duty or active duty for training.  As noted 
above, evidence of periods of active duty or active duty for 
training during 1996 or 1997 could not be verified.  

The earliest medical evidence of record showing treatment for 
back complaints is dated in April 1996, prior to the 
veteran's June 1996 left knee injury.  The Board notes that 
the veteran's primary contention is that his current back 
disorder is secondary to his service-connected left knee 
condition.  In this regard, he has claimed that physical 
therapy employed to treat his knee condition, caused the 
current back disorder.  However, in this case there is no 
objective showing that the veteran's back disorder was 
clinically caused by his service-connected knee disability.  
Additionally, the veteran's claim is not accompanied by any 
supporting evidence.  The United States Court of Appeals for 
Veterans Claims has held that, while a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Here the veteran's unsupported allegations of an 
interrelationship between his back disorder and his service-
connected left knee condition amounts to no more than 
prohibitive speculation.  See 38 C.F.R. § 3.102 (2001).  The 
Board finds persuasive in this matter the June 1997 Air Force 
clinic examiner's opinion that his right lateral disc 
herniation and degenerative joint disease of the lumbar spine 
were no way shape or form related to treatment for his left 
knee disorder.  Moreover, the March 1998 VA examiner noted 
that the majority of the veteran's symptoms were related to 
mechanical low back pain.  

The veteran, despite being given the opportunity, has not 
presented evidence of any relationship between his current 
back disorder and active service, and thus he has not offered 
any credible evidence to support his claim that such is 
related to service.  The evidence includes treatment records 
which do not indicate a relationship between the condition 
and service.  The only positive evidence of a relationship 
are his contentions regarding the current back disorder and 
his assertion that such is related to service.  However, the 
veteran is not shown to have any medical expertise and his 
opinion as to the etiology of his back condition is not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  Consequently, in view of the absence of any 
competent, credible evidence of a relationship, the weight of 
the evidence is against the veteran's claim for service 
connection.  Hence, since the preponderance of the evidence 
is against the claim, the evidence is not evenly balanced, 
and the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

